Title: From Thomas Jefferson to Albert Gallatin, 11 October 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin.
                            [on or after 11 Oct.
                                1807]
                        
                        I return the British correspondence with Gelston. I forgot the other day to ask of the Gentlemen an answer to
                            Christie’s enquiries as to the conduct of his revenue cutter. but will take their opinions separately as I may see them. Larkin Smith (formerly Speaker of the H. of R. of Virginia)
                            accepts as Collector of Norfolk. a very honest man, & of high republican standing, & will make an excellent point de
                            ralliement for the republicans of Norfolk.
                    